     Case 2:19-bk-19404-BR        Doc 8 Filed 08/14/19 Entered 08/14/19 12:07:50               Desc
                                   Main Document Page 1 of 2



1
2
                                                                      FILED & ENTERED
3
4                                                                           AUG 14 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY fortier    DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
12
13   In re:                                         Case No.: 2:19-bk-19404-BR
14   2440 Holly Dr LLC,                             CHAPTER 7
15                                                  ORDER NOT SETTING MOTION FOR
                                                    ORDER IMPOSING A STAY OR
16
                                                    CONTINUING THE AUTOMATIC STAY AS
17                                                  THE COURT DEEMS APPROPRIATE

18                                    Debtor(s).
                                                    Date:
                                                    Time:
19                                                  Courtroom:
20
21            This Matter is before the Court on the Movant’s “Application For Order Setting

22   Hearing on Shortened Notice and Motion In Individual Case For Order Imposing A Stay

23   Or Continuing The Automatic Stay As The Court Deems Appropriate” filed on August

24   14, 2019.

25            On August 14, 2019, the Court dismissed the above bankruptcy case. Therefore,

26
27
28




                                                   -1-
     Case 2:19-bk-19404-BR         Doc 8 Filed 08/14/19 Entered 08/14/19 12:07:50   Desc
                                    Main Document Page 2 of 2



1
2    the Motion for Order Imposing A Stay Or continuing The Automatic Stay As the Court
3    Deems Appropriate will not be scheduled for a hearing.
4           IT IS SO ORDERED.
5    ###
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         Date: August 14, 2019

26
27
28




                                                -2-
